            Case 1:20-cr-00006-PB Document 82 Filed 09/09/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                               )
                                                       )
       v.                                              )
                                                       )              Case No. 1:20-CR-06-01-PB
CHRISTOPHER C. CANTWELL                                )
     Defendant.                                        )

                           GOVERNMENT’S AMENDED PROPOSED WITNESS LIST

       The United States of America, by Scott W. Murray, United States Attorney for the

District of New Hampshire and Assistant U. S. Attorneys John Davis and Anna Krasinski,

hereby offers the following list of potential witnesses that may be called at trial:

      1. FBI SA Karl Acker

      2. Chris Beckstrom, FBI Computer Analyst

      3. Sgt. Joel Chidester

      4. Cameron Davis, FBI Computer Analyst
      4.

      5. Brett Fernald

      6.

      7. Casey Gilmore

      8. James Klingenberg

      9. FBI TFO Kevin LeBlanc

      10.

      11.

      12. Sandy Miller

      13. Nick Nathans, FBI Computer Analyst

      14. Paul Nehlen



                                                  1
          Case 1:20-cr-00006-PB Document 82 Filed 09/09/20 Page 2 of 2




      15. Keri Peters, FBI Analyst

      16. Sara E. Smith

      17. Khahilah Tennell

      18. FBI SA Shayne Tongbua




      The government reserves the right to seek leave to amend its witness list as necessary.

                                                   Respectfully submitted,


                                                   UNITED STATES OF AMERICA, by
                                                   SCOTT W. MURRAY
                                                   United States Attorney


Date: September 9, 2020                    By:      /s/ Anna Krasinski
                                                   John S. Davis (NH No. 592)
                                                   Anna Krasinski (WV No. 12762)
                                                   Assistant U.S. Attorneys
                                                   District of New Hampshire

                                                   53 Pleasant Street, 4th Floor
                                                   Concord, NH 03301
                                                   (603) 225-1552
                                                   John.Davis8@usdoj.gov
                                                   Anna.krasinski@usdoj.gov




                                               2
